IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CHRIS QUATRO, Cause No. 1:16-cv-01213-DWM
Plaintiff,
VS. ORDER

TEHACHAPI UNITIFIED SCHOOL
DISTRICT,

Defendant.

 

 

IT IS ORDERED that the March 18, 2020 before United States Magistrate
Judge Jennifer L. Thurston is VACATED and RESET before the undersigned on
March 18, 2020, at 1:00 p.m. at the Bakersfield Federal Courthouse.

IT IS FURTHER ORDERED that Defendant Tehachapi Unified School
District shall designate an individual to appear at the hearing who is prepared to
provide a status report, including a schedule for full payment of the judgment
within one year. The failure to do so may result in contempt proceedings.

A
DATED this lO day of March, 2020.

 

 

Donald W. Molloy, District Judge
United States District Court
